PER CURIAM.
Appellant, by its complaint herein, sought to present the proposition that chapter 102, Laws 1923, is unconstitutional in so far as it purports to permit, under -certain circumstances and in certain school districts, a lower rate of tax levy upon agricultural land than upon other taxable property in the district. *435While the pleading is in some respects perhaps defective, we are nevertheless of the opinion that it is sufficient to raise the constitutional question. A 'demurrer was interposed to the complaint.and sustained, and the appeal taken.
The unconstitutionality of chapter 102, Laws 1923, in the particular above mentioned, has been determined by the opinion in Simmons v. Ericson, 54 S. D. —, 223 N. W. 342, this day filed.
Upon the authority of that case, the order here appealed from is reversed.
MISER, C., sitting in lieu of SHERWOOD, P. J.
BROWN, J., absent and not participating.